[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           FEBRUARY 25, 2008
                               No. 07-12488                THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 07-00019-CR-3-LAC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

EDWARD DEVON JOHNSON, JR.,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                             (February 25, 2008)

Before TJOFLAT, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     E. Brian Lang, appointed counsel for Edward Devon Johnson, Jr., has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independant

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent review of the entire record reveals no

arguably meritorious issues, counsel’s motion to withdraw is GRANTED, and

Johnson’s conviction and sentence are AFFIRMED.




                                          2